The employer and insurance carrier have appealed from an award in claimant’s favor. Appellants contend that the Board erred in making the entire award against them. They assert that a part thereof should be charged against the State Insurance Fund. The proof shows that claimant became disabled in 1932, while working for the employer, due to lead poisoning. At that time he was absent from his employment but a few days. The State Insurance Fund was then the carrier. From that illness he completely recovered. In 1936 he again became disabled from lead poisoning. There is no proof which would warrant a finding that this was a recurrence of the 1932 disability. The State Industrial Board so found and the evidence sustains that conclusion. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.